Deemer, J\
(dissenting). — If the majority had been content to place the decision upon the ground that no prejudice resulted from the exclusion of defendant’s rules, I would not object to the conclusion reached. But, as the opinion proceeds upon the theory that such rules are inadmissible in negligence cases, I must withhold my concurrence. The effect of the decision will be to hold that, if such rules be admitted, prejudice will be presumed, and every subsequent case must be reversed where such rules are admitted in evidence. I do not think this doctrine is sound in principle, or supported by the weight of authority. I believe that such rules as are here involved are promulgated for the safety, not only of passengers, but of all persons rightfully on the streets, and that they are in the nature of an admission by the defendant of the degree of care required for the protection of these persons. If they require more than the law would exact, that matter can easily be covered by instructions. But in the majority of instances, and especially in this case, the rule did not require anything more than the law imposes. My conclusions find support in Railroad Co. v. Altemeier, 60 Ohio St. 10 (53 N. E. 300); Railroad Co. v. Ward, 135 Ill. 511 *676(26 N. E. 520); Railroad Co. v. State, 81 Md. 371 (32 Atl. 201); Lyman v. Railroad Co., 66 N. H. 200 (20 Atl. 976, 11 L. R. A. 364); Stevens v. Railroad, Co., 184 Mass. 476 (69 N. E. 338); Meyers v. Railroad Co., 36 Utah 307 (104 Pac. 736, 21 Ann. Cas. 1229); Railroad Co. v. Bates, 103 Ga. 333 (30 S. E. 41); Railroad Co. v. O’Sullivan, 143 Ill. 58 (32 N. E. 398); Railroad Co. v. Williams, 74 Ga. 734.